                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


EDITH MAE MAY,

      Plaintiff,

 v.                                                         Case No. 20-CV-1024

DEPARTMENT OF CORRECTIONS, et al.,


      Defendants.


                                       ORDER


      Plaintiff Edith Mae May is representing herself. She filed a complaint along

with a petition to proceed without prepayment of the filing fee (in forma pauperis)

pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, May did not submit a copy of

her certified prison trust account statement along with her motion. The trust

account statement is used to calculate the amount of the initial partial filing fee

pursuant to the Prison Litigation Reform Act (“PLRA”) See 28 U.S.C. § 1915(b)(1).

An inmate is required under the PRLA to submit the trust account statement after

obtaining it from the appropriate official at her institution. Id. § 1915(a)(2). To that

end, the Clerk of Court sent May a letter on July 9, 2020 requesting that the trust

account statement be filed within 21 days. (ECF No. 3.) May has yet to submit her

trust account statement.

      May also has two other cases May has two other cases before me that require

certified copies of trust account statements: Case No. 20-cv-829 and Case No. 20-cv-



          Case 2:20-cv-01024-NJ Filed 08/07/20 Page 1 of 3 Document 8
948. As I stated in my August 7, 2020 order in Case No. 20-cv-948, May is going to

have to consider her resources and use them strategically if she wants to continue

with her case. However, as explained in the August 7 order, while normally

plaintiffs need to make separate filings for separate cases, in this one instance, I

will allow May to file one certified copy of her trust account statement for all three

cases. She must list all three case numbers on top of the certified copy. But, except

for the certified copy for trust account statements, as a general rule going forward,

May needs to file separate filings for each of her separate cases.

         Accordingly, if May wishes to proceed with her case, she must provide a

certified copy of her trust fund account statement for the six-month period

immediately preceding the filing of her complaint within 21 days of the date of this

order. If she fails to do so, I will dismiss this case without prejudice and without

further notice to May based on her failure to diligently prosecute it. See Civil L.R.

41(c.)

         IT IS THEREFORE ORDERED, that by the end of the day on August 28,

2020, May must file a certified copy of her trust account statement covering the six-

month period preceding the filing of her complaint. If she fails to do so, her case will

be dismissed without prejudice and without further notice to her based on her

failure to diligently prosecute it.




                                           2


            Case 2:20-cv-01024-NJ Filed 08/07/20 Page 2 of 3 Document 8
Dated at Milwaukee, Wisconsin this 7th day of August, 2020.


                                     BY THE COURT:


                                     s/Nancy Joseph
                                     NANCY JOSEPH
                                     United States Magistrate Judge




                                 3


   Case 2:20-cv-01024-NJ Filed 08/07/20 Page 3 of 3 Document 8
